Exhibit 10.1

 

AGREEMENT AND PLAN OF MERGER

 

 

DSE FISHMAN, INC.

 

and

 

GACC ACQUISITION CORP., INC.

 

and

 

GREAT AMERICAN COFFEE COMPANY, INC.

 

, 2006

 

--------------------------------------------------------------------------------


 

AGREEMENT AND PLAN OF MERGER

 


I

 


PARTIES

 

THIS AGREEMENT AND PLAN OF MERGER (the “Agreement”) is entered into effective as
of the          day of                   , 2006 (the “Effective Date”), by and
between DSE FISHMAN, INC., a Nevada corporation (“Parent”); GACC ACQUISITION
CORP., INC., a California corporation and a wholly-owned subsidiary of Parent
(“GACC”); and, GREAT AMERICAN COFFEE COMPANY, INC., a California corporation
(“Great American”). Parent, GACC, and Great American are sometimes referred to
collectively herein as the “Parties”, and each individually as a “Party”.

 


II


 


RECITALS

 

A.            The Board of Directors of Parent has deemed it advisable, and in
the best interests of Parent and its stockholders, that Parent, GACC, and Great
American consummate the business combination and other transactions provided for
herein in order to advance the long-term strategic business interests of Parent.

 

B.            The Board of Directors of GACC has deemed it advisable, and in the
best interests of GACC and its stockholder, that GACC, Parent, and Great
American consummate the business combination and other transactions provided for
herein in order to advance the long-term strategic business interests of GACC.

 

C.            GACC is a direct, wholly-owned subsidiary of Parent, formed solely
for the purpose of effecting the Merger and will conduct no activity and incur
no liability or obligation other than as contemplated by this Agreement.

 

D.            The Board of Directors of Great American has deemed it advisable,
and in the best interests of Great American and its stockholders, that Great
American, Parent, and GACC consummate the business combination and other
transactions provided for herein in order to advance the long-term strategic
business interests of Great American.

 

E.             The respective Boards of Directors of Parent, GACC, and Great
American have approved, in accordance with applicable provisions of Nevada
General Corporation Law, California General Corporation Law, and California
General Corporation Law, respectively, this Agreement and the transactions
contemplated hereby, including the Merger.

 

F.             The Board of Directors of Great American has resolved to
recommend to its stockholders approval and adoption of this Agreement and
approval of the Merger.

 

1

--------------------------------------------------------------------------------


 

G.            The Board of Directors of GACC has resolved to recommend to its
stockholder approval and adoption of this Agreement and approval of the Merger.

 

H.            The Parties desire to make certain representations, warranties,
and agreements in connection with the Merger and also to prescribe certain
conditions to the Merger.

 

I.              The Parties desire to enter into a transaction under which GACC
would merge into Great American. As a result of the Merger, among other things:
(i) Great American would acquire and assume all of the assets, business,
obligations, and liabilities of GACC, as provided for and qualified herein; (ii)
each issued and outstanding share of common stock of Great American will be
converted into shares of common stock of Parent in accordance with the
provisions of this Agreement; (iii) each issued and outstanding share of common
stock of GACC will be converted into shares of common stock of Great American in
accordance with the provisions of this Agreement; (iv) GACC would disappear and
cease to be an active corporation; and (v) and, Great American would become a
direct, wholly-owned subsidiary of Parent.

 

J.             For United States federal income tax purposes, and for purposes
of state tax reporting, the Parties intend that the Merger qualify as a
reorganization under the provisions of Section 368(a) of the Code, and the
Parties further intend, by executing this Agreement, to adopt a plan of
reorganization within the meaning of Section 354(a) of the Code.

 

K.            NOW, THEREFORE, in consideration of the promises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, hereby agree as follows:

 


III

 


DEFINED TERMS AND INTERPRETATION

 

3.1           Definitions.   The following capitalized terms shall have the
respective meanings specified in this Article III. Other terms defined elsewhere
herein shall have meanings so given them.

 

3.1.1.       Affiliate.   “Affiliate” shall mean a Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, the first Person.

 

3.1.2.       California Law.   “California Law” shall mean the General
Corporation Law of the State of California, as amended.

 

3.1.3.       Code.   “Code” shall mean the Internal Revenue Code of 1986, as
amended from time-to-time, and the rules and regulations thereunder.

 

3.1.4.       Confidential Information.   “Confidential Information” shall mean
any information concerning the businesses and affairs of a respective Party that
is not already generally available to the public.

 

2

--------------------------------------------------------------------------------


 

3.1.5.       Control.   “Control” (including the terms “controlled by” and
“under common control with”) shall mean the possession, directly or indirectly,
of the power to direct or cause the direction of the management policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.

 

3.1.6.       Dissenting Share.   “Dissenting Shares” shall mean the shares held
by a Dissenting Stockholder.

 

3.1.7.       Dissenting Stockholder.   “Dissenting Stockholder” shall mean any
holder of Great American Common Stock outstanding immediately prior to the
Effective Time who shall have not voted in favor of the Merger and who shall
have made and perfected a proper demand in writing for payment of the value of
said shares in accordance with all applicable dissenters’ rights statutes in
accordance with California Law, and who has not effectively withdrawn or lost
the right to such payment.

 

3.1.8.       GACC Stock.   “GACC Stock” shall mean any share of the Common
Stock, zero ($.00) par value per share, of GACC.

 

3.1.9.       Great American Common Stock.   “Great American Common Stock” shall
mean any share of the Common Stock, zero ($.00) par value per share, of Great
American.

 

3.1.10.     Intellectual Property.   “Intellectual Property” (also referred to
as “Intellectual Property Assets”) shall mean and include the following, as well
as all other general intangibles of a like nature and all (i) goodwill, and (ii)
confidential data or information relating to the below listed items, for each
respective party:

 

(a)           The Party’s full legal name and all derivations thereof used by
that Party, all fictional business names, trading names, designs, registered and
unregistered trademarks, registered and unregistered service marks, and
applications (collectively, the “Marks”);

 

(b)           All patents, patent applications, and inventions and discoveries
that may be patentable (collectively, the “Patents”);

 

(c)           All copyrights in both published works and unpublished works
(collectively, the “Copyrights”);

 

(d)           All rights in mask works (collectively, the “Rights in Mask
Works”); and

 

(e)           All know-how, trade secrets, confidential information, customer
lists, computer software, databases, source codes, object codes, works of
authorship, know-how, technical information, data, process technology, user
interfaces, proprietary concepts, ideas, techniques, business models and
methodologies, plans, drawings, and blue prints owned, used, or licensed by
Parent as licensee or licensor (collectively, the “Trade Secrets”).

 

3

--------------------------------------------------------------------------------


 

3.1.11.     IRS.   “IRS” shall mean the Internal Revenue Service.

 

3.1.12.     Knowledge.   “Knowledge” shall mean actual knowledge after
reasonable investigation.

 

3.1.13.     Material Adverse Change.   “Material Adverse Change” shall mean a
change which results in a Material Adverse Effect.

 

3.1.14.     Material Adverse Effect.   “Material Adverse Effect” shall mean the
following meaning:

 

(a)           with respect to Great American, (i) a material adverse effect
(whether taken individually or in the aggregate with all other such effects) on
the financial condition, business, results of operations or properties of Great
American; (ii)  an effect which would materially impair Great American’s ability
to timely consummate the transactions contemplated under this Agreement; or,
(iii) any event, circumstance or condition affecting Great American which would
prevent or materially delay the consummation of the transactions contemplated
under this Agreement;

 

(b)           with respect to Parent, (i) a material adverse effect (whether
taken individually or in the aggregate with all other such effects) on the
financial condition, business, results of operations or properties of Parent;
(ii) an effect which would materially impair Parent’s ability to timely
consummate the transactions contemplated under this Agreement; or, (iii) any
event, circumstance or condition affecting Parent which would prevent or
materially delay the consummation of the transactions contemplated by this
Agreement; and

 

(c)           with respect to the GACC, (i) a material adverse effect (whether
taken individually or in the aggregate with all other such effects) on the
financial condition, business, results of operations or properties of GACC;
(ii)  an effect which would materially impair GACC’s ability to timely
consummate the transactions contemplated under this Agreement; or, (iii) any
event, circumstance or condition affecting GACC which would prevent or
materially delay the consummation of the transactions contemplated under this
Agreement

 

3.1.15.     Merger Consideration.   “Merger Consideration” shall mean the
consideration which each holder of Great American Common Stock is entitled to
receive pursuant to Section 4.4, below.

 

3.1.16.     Nevada Law.   “Nevada General Corporation Law” shall mean the
General Corporation Law of the State of Nevada, as amended.

 

3.1.17.     Ordinary Course of Business.   “Ordinary Course of Business” shall
mean the course of business procedures and practices consistent with past custom
and practice (including with respect to quantity and frequency).

 

4

--------------------------------------------------------------------------------


 

3.1.18.     Parent Common Stock.   “Parent Common Stock” shall mean any share of
the Common Stock, $.001 par value per share, of Parent.

 

3.1.19.     Person.   “Person” shall mean any individual, corporation (including
any non-profit corporation), general partnership, limited partnership, limited
liability partnership, joint venture, estate, trust, company (including any
limited liability company or joint stock company), firm or other enterprise,
association, organization, unincorporated organization, governmental entity, or
any other type of entity.

 

3.1.20.     Requisite Stockholder Approval.   “Requisite Stockholder Approval”
shall mean the affirmative vote of the holders of a majority of that company’s
issued and outstanding shares entitled to vote on the Merger actually voting in
favor of this Agreement and the Merger.

 

3.1.21.     SEC.   “SEC” shall mean the Securities and Exchange Commission.

 

3.1.22.     SEC Filings.   “SEC Filings” shall mean that Person’s filings with
the SEC.

 

3.1.23.     Security Interest.   “Security Interest” shall mean any mortgage,
pledge, lien, encumbrance, charge, or other security interest, other than (a)
mechanic’s, materialmen’s, and similar liens, (b) liens for taxes not yet due
and payable or for taxes that the taxpayer is contesting in good faith through
appropriate proceedings, (c) purchase money liens and liens securing rental
payments under capital lease arrangements, and (d) other liens arising in the
Ordinary Course of Business and not incurred in connection with the borrowing of
money.

 

3.1.24.     Subsidiary.   “Subsidiary” shall mean any corporation with respect
to which a specified Person (or a Subsidiary thereof) owns a majority of the
common stock or has the power to vote or direct the voting of sufficient
securities to elect a majority of the directors.

 

3.1.25.     Surviving Corporation.   “Surviving Corporation” shall mean the
corporate entity of Great American as existing immediately after the Merger.

 

3.1.26.     Surviving Corporation Common Stock.   “Surviving Corporation Common
Stock” shall mean any share of the Common Stock, $.00 par value per share, of
the Surviving Corporation.

 

3.1.27.     Tax or Taxes.   “Tax” or “Taxes” shall mean any federal, state,
local or foreign income, gross receipts, license, payroll, employment, excise,
severance, stamp, occupation, premium, windfall profits, environmental, customs
duties, capital stock, franchise, profits, withholding, social security (or
similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, including any interest, penalty,
or addition thereto, whether disputed or not.

 

5

--------------------------------------------------------------------------------


 

3.1.28.     Tax Return.   “Tax Return” shall mean any return, declaration,
report, claim for refund, or information return or statement relating to Taxes,
including any schedule or attachment thereto, and including any amendment
thereof.

 

3.1.29.     Transaction Expenses.   “Transaction Expenses” shall mean and
include all reasonable, actual, and documented out-of-pocket expenses
(including, without limitation, all reasonable fees and expenses of counsel,
accountants, and investment bankers to a Party and its Affiliates) incurred by a
Party or on its behalf in connection with or related to (i) the authorization,
preparation, negotiation, execution, and performance of this Agreement; (ii) the
preparation, printing, filing, and mailing of any SEC Filings made or
contemplated by that Party in connection with this Agreement and the
transactions envisioned hereunder; and, (iii) all other matters related to the
consummation of the transactions contemplated under this Agreement.

 

3.2           Accounting Terms and Determinations.   All accounting terms used
in this Agreement and not otherwise defined shall have the meaning accorded to
them in accordance with GAAP and, except as expressly provided herein, all
accounting determinations shall be made in accordance with GAAP, consistently
applied. When used herein, the term “financial statements” shall include the
notes and schedules attached thereto. The term “GAAP” means generally accepted
accounting principles consistently applied as in effect from time to time.

 

3.3           Interpretation.

 

3.3.1.       Provision Not Construed Against Party Drafting Agreement.   This
Agreement is the result of negotiations by and between the Parties, and each
Party has had the opportunity to be represented by independent legal counsel of
its choice. This Agreement is the product of the work and efforts of all
Parties, and shall be deemed to have been drafted by all Parties. In the event
of a dispute, no Party hereto shall be entitled to claim that any provision
should be construed against any other Party by reason of the fact that it was
drafted by one particular Party.

 

3.3.2.       Number and Gender.   Wherever from the context it appears
appropriate, (i) each term stated either in the singular or plural shall include
the singular and plural; and, (iii) wherever from the context it appears
appropriate, the masculine, feminine, or neuter gender, shall each include the
others

 

3.3.3.       Incorporation of Exhibits and Schedules.   The Exhibits and
Schedules identified in this Agreement are incorporated herein by reference and
made a part hereof as if set out in full herein.

 

3.3.4.       Article and Section Headings.   The article and section headings
used in this Agreement are inserted for convenience and identification only and
are not to be used in any manner to interpret this Agreement.

 

6

--------------------------------------------------------------------------------


 

3.3.5.       Severability.   Each and every provision of this Agreement is
severable and independent of any other term or provision of this Agreement. If
any term or provision hereof is held void or invalid for any reason by a court
of competent jurisdiction, such invalidity shall not affect the remainder of
this Agreement.

 

3.3.6.       Entire Agreement.   This Agreement, and all references, documents,
or instruments referred to herein, contains the entire agreement and
understanding of the Parties hereto in respect to the subject matter contained
herein. The Parties have expressly not relied upon any promises,
representations, warranties, agreements, covenants, or undertakings, other than
those expressly set forth or referred to herein. This Agreement supersedes any
and all prior written or oral agreements, understandings, and negotiations
between the Parties with respect to the subject matter contained herein.

 

3.4           Additional Definitions and Interpretation Provisions.   For
purposes of this Agreement, (i) those words, names, or terms which are
specifically defined herein shall have the meaning specifically ascribed to
them; (ii); the words “hereof”, “herein”, “hereunder”, and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole,
and not to any particular provision of this Agreement; (iii) all references to
designated “Articles”, “Sections”, and to other subdivisions are to the
designated Articles, Sections, and other subdivisions of this Agreement as
originally executed; (iv) all references to “Dollars” or “$” shall be construed
as being United States dollars; (v) the term “including” is not limiting and
means “including without limitation”; and, (vi) all references to all statutes,
statutory provisions, regulations, or similar administrative provisions shall be
construed as a reference to such statute, statutory provision, regulation, or
similar administrative provision as in force at the date of this Agreement and
as may be subsequently amended.

 


IV

 


THE MERGER

 

4.1           Basic Transaction.   On and subject to the terms and conditions of
this Agreement, and pursuant to California Law, GACC will merge with and into
Great American (the “Merger”) at the Effective Time, as defined in Section
4.2.1., below. Immediately following the Merger, the corporate existence of GACC
will cease and Great American will continue as the surviving corporation of the
Merger, and is sometimes referred to herein as the Surviving Corporation.
Surviving Corporation will succeed to and assume all of the rights and
obligations of GACC in accordance with California Law.

 

4.2           Effects of the Merger.

 

4.2.1.       General.   The Merger shall become legally effective at the time
Great American and GACC file a Certificate of Merger in the form attached hereto
as Exhibit 4.2.1. (the “Certificate of Merger”) with the Secretary of State of
the State of California, which shall be referred to herein as the “Effective
Time”. The Merger shall have the effect set forth under California Law.
Surviving Corporation may, at any time after the Effective Time, take any action
(including, but not limited to, executing, delivering, filing, or recording, any
document) in the name and on behalf of either Great American or GACC in order to
carry out and

 

7

--------------------------------------------------------------------------------


 

effectuate the transactions contemplated by this Agreement or as required under
California Law.

 

4.2.2.       Articles of Incorporation.   The Articles of Incorporation of Great
American in effect at and as of the Effective Time shall remain the Articles of
Incorporation of Surviving Corporation after the Effective Time without any
further modification or amendment until thereafter as may amended as provided
therein and as permitted by California Law and this Agreement (the
“Certificate”).

 

4.2.3.       Bylaws.   The Bylaws of Great American in effect at and as of the
Effective Time shall remain the Bylaws of the Surviving Corporation without any
further modification or amendment until thereafter as may be amended in
accordance with California Law and as provided in the Certificate and the Bylaws
of Great American (the “Bylaws”).

 

4.2.4.       Directors and Officers of Great American.   Each and every one of
the directors and officers of Great American in office at and as of the
Effective Time will retain their respective position(s) as of and at the
Effective Time, and they shall serve until their respective successors are duly
elected or appointed and qualified.

 

4.2.5.       Directors and Officers of Parent.   In accordance with the
following and as reflected on Exhibit 4.2.5., attached hereto and incorporated
herein by reference:

 

(i)            Immediately prior to the Effective Time the directors of Parent
will have taken all necessary action to (1) remove all officers of Parent; and,
(2) designate and appoint the individuals noted on Exhibit 4.2.5., attached
hereto and incorporated herein by reference, to assume their respective officer
positions as of and at the Effective Time.

 

(ii)           Immediately prior to the Effective Time the directors of Parent
will have taken all necessary action to (1) appoint as directors those
individuals listed on Exhibit 4.2.5.; and, (2) accept resignations from all
other directors, with said resignations and appointments to be effective as of
the acceptance of the SEC Filings made in connection with this Section 4.2.5.

 

(iii)          The new directors and officers of Parent shall retain their
respective positions until the earlier of their resignation or removal or until
their respective successors are duly elected and qualified, as the case may be.

 

4.3           Conversion of GACC Stock.   Subject to the terms and conditions of
this Agreement, at the Effective Time, by virtue of the Merger and without any
further action on the part of the Parties, each share of GACC Stock issued and
outstanding immediately prior to the Effective Time shall be converted into and
become one (1) validly issued, fully paid, and nonassessable share of Surviving
Corporation Common Stock. Each certificate evidencing ownership of shares of
GACC Common Stock outstanding immediately prior to the Effective Time shall
evidence ownership of such shares of capital stock of the Surviving Corporation,
and such converted shares, collectively, will represent all of the issued and
outstanding Surviving Corporation Common Stock of the Surviving Corporation.

 

8

--------------------------------------------------------------------------------


 

4.4           Conversion of Great American Common Stock.   Upon the terms and
subject to the conditions of this Agreement, at the Effective Time, by virtue of
the Merger and without any action on the part of GACC, the Great American, or
the holders of any of the following securities, the following shall occur:

 

4.4.1.       Conversion of Shares.   Each share of Great American Common Stock
issued and outstanding immediately prior to the Effective Time(other than any
shares of Great American Common Stock to be canceled pursuant to Section 4.4.2.
or Section 4.4.3., below, and any Dissenting Shares, as defined in Section 4.6,
below) will be canceled and extinguished and automatically converted into the
right to receive, upon surrender of the certificate(s) representing such Great
American Common Stock in the manner provided in Section 5.1, below (or in the
case of a lost, stolen or destroyed certificate, upon delivery of an affidavit,
and bond, if required, in the manner provided in Section 5.2, below), one (1)
duly authorized, validly issued, fully paid, and  nonassessable shares of Parent
Common Stock. Each Dissenting Share shall be converted into the right to receive
payment from the Surviving Corporation with respect thereto in accordance with
the provisions of California Law. As of the Effective Time, all such shares of
Great American Common Stock will no longer be outstanding and will automatically
be cancelled and retired and will cease to exist, and each holder of a
certificate or a certificate which immediately prior to the Effective Time
represented outstanding shares of Great American Common Stock will cease to have
any rights with respect thereto, except the right to receive the Merger
Consideration.

 

4.4.2.       Cancellation of Treasury and Parent-Owned Shares.   All Great
American Common Stock held by Great American or owned by GACC, Parent, or any
direct or indirect wholly-owned subsidiary of the Great American or of Parent
immediately prior to the Effective Time shall be canceled and extinguished
without any conversion thereof.

 

4.4.3.       Fractional Shares.   No fraction of a share of Parent Common Stock
will be issued by virtue of the Merger, but in lieu thereof each holder of
shares of Great American Common Stock who would otherwise be entitled to a
fraction of a share of Parent Common Stock (after aggregating all fractional
shares of Parent Common Stock that otherwise would be received by such holder)
shall receive a total number of Parent Common Stock rounded down to the closest
whole number.

 

4.4.4.       Stock Options; Employee Stock Purchase Plans.

 

(i)            At the Effective Time, by virtue of the Merger and without any
action on the part of any holder of outstanding options to purchase Great
American Common Stock (the “Great American Stock Options”), each Great American
Stock Option, whether vested or unvested, and all stock option plans or other
equity-related plans of the Great American (the “Great American Stock Plans”),
insofar as they relate to Great American Stock Options, shall be assumed by
Parent and the Great American Stock Options shall become an option to acquire
shares of Parent Common Stock, on the same terms and conditions as were
applicable under the Great American Stock Option immediately prior to the
Effective Time, except that (i) such assumed Great American Stock Option shall
be exercisable for that number of whole shares of Parent Common Stock equal to
the product (rounded down to the nearest whole number of shares of Parent Common
Stock) obtained by multiplying the number of

 

9

--------------------------------------------------------------------------------


 

shares of Great American Common Stock issuable upon the exercise of such Great
American Stock Option immediately prior to the Effective Time by the conversion
ratio referenced in Section 4.4.1., above; and, (ii) the per share exercise
price for the shares of Parent Common Stock issuable upon exercise of such
assumed Great American Stock Options shall be equal to the quotient (rounded up
to the nearest whole cent) obtained by dividing the exercise price per share of
the Great American Common Stock for which the Great American Stock Option was
exercisable immediately prior to the Effective Time by the conversion ratio
referenced in Section 4.4.1., above.

 

(ii)           The rights and preferences of all affected Persons under similar
or related plans or arrangements, such as stock appreciation, phantom stock,
profit participation, or other similar rights, shall remain substantially
unaffected by the Merger and shall be treated in a manner substantially similar
to that under subparagraph (i), above.

 

(iii)          As promptly as practicable after the Closing Date, Parent shall
issue to each holder of an outstanding Great American Stock Option immediately
prior to the Effective Time a document evidencing the foregoing assumption of
such Great American Stock Option.

 

4.4.5.       No Further Ownership Rights in Great American Common
Stock.   Payment of the Merger Consideration shall be deemed to have been paid
in full satisfaction of all rights pertaining to the Great American Common
Stock, and after the Effective Time, there shall be no further registration of
transfers on the records of the Surviving Corporation of the Great American
Common Stock which were outstanding immediately prior to the Effective Time. If,
after the Effective Time, certificates are presented to the Surviving
Corporation for any reason, they shall be canceled and exchanged as provided in
Article V, below.

 

4.5           Parent Shares.   Each share of Parent Common Stock issued and
outstanding at and as of the Effective Time will remain issued and outstanding.

 

4.6           Dissenting Shares.

 

4.6.1.       General.   Notwithstanding any provision of this Agreement to the
contrary, the Dissenting Shares of each Dissenting Stockholder shall not be
converted into, or represent the right to receive, any shares of Parent Common
Stock under Section 4.4.1., above. Instead, Dissenting Stockholders shall be
entitled to receive payment of the appraised value of such Dissenting Shares
held by them in accordance with the provisions of California Law. However, all
Dissenting Shares held by Dissenting Stockholders who shall have failed to
perfect or who effectively shall have withdrawn or lost their rights to
appraisal of such Dissenting Shares under California Law shall thereupon be
deemed to have been converted into, and to have become exchangeable for, as of
the Effective Time, the right to receive Parent Common Stock under Section
4.4.1., above.

 

4.6.2.       Notice.   Great American shall give Parent (i) prompt notice of any
demands for appraisal received by Great American, withdrawals of such demands,
and any

 

10

--------------------------------------------------------------------------------


 

other instruments served pursuant to California Law and received by Great
American and (ii) the opportunity to direct all negotiations and proceedings
with respect to demands for appraisal under California Law. Great American shall
not, except with the prior written consent of Parent, make any payment with
respect to any demands for appraisal or offer to settle or settle any such
demands.

 

4.7           Taking of Necessary Action; Further Action.   If, at any time
after the Effective Time, any further action is necessary or desirable to carry
out the purposes of this Agreement and to vest Surviving Corporation with full
right, title, and possession to all assets, property, rights, privileges,
powers, and franchises of Great American and GACC, the officers and directors of
Great American and GACC will take all such lawful and necessary action.

 

4.8           Tax-Free Reorganization.   The Parties intend that the Merger be
treated as a tax  free plan of reorganization under Section 368(a) of the Code.
The Parties shall not take a position on any Tax Return or before any taxing
authority that is inconsistent with this Section 4.8 unless otherwise required
by a final and binding determination or resolution of a governmental body with
appropriate jurisdiction, and each Party agrees to promptly notify the other
Parties of any assertion by a taxing authority of a position that is
inconsistent with this Section 4.8. No Party represents or warrants that the
Merger will qualify as reorganization under the Code.

 


V

 


SHARE AND CASH ISSUANCE

 

5.1           Issuance of Parent Common Stock.   At the Closing, Parent shall
issue share certificates of Parent Common Stock in a total amount equal to the
same number of outstanding shares of Great American Common Stock (other than any
Dissenting Shares). The Parent Common Stock shall be issued hereunder to each
record holder of outstanding Great American Common Stock, in the form of a share
certificate representing the number of shares of Parent Common Stock to which he
is entitled, in exchange for his surrender of his share certificates which
represented his shares of Great American Common Stock.

 

5.2           Lost, Stolen, or Destroyed Certificates.   In the event that any
certificates shall have been lost, stolen, or destroyed, Parent shall transfer
the Merger Consideration payable with respect to such lost, stolen, or,
destroyed certificates upon the making of an affidavit of that fact by the
holder thereof. However, Parent may, in its sole discretion and as a condition
precedent to the payment of such portion of the Merger Consideration, require
the owner of such lost, stolen, or destroyed certificates to deliver a bond in
such reasonable and customary amount as it may direct as indemnity against any
claim that may be made against Parent or Surviving Corporation with respect to
the certificates alleged to have been lost, stolen or destroyed.

 

5.3           Cash Payment for Dissenting Shares.   At the Closing, Great
American shall tender all necessary cash payments for the Dissenting Shares, as
required under Section 4.6,

 

11

--------------------------------------------------------------------------------


 

above. In connection therewith, Surviving Corporation shall be entitled to
deduct and withhold from any consideration payable or otherwise deliverable
pursuant to this Agreement to any holder or former holder of Great American
Common Stock such amounts as may be required to be deducted or withheld
therefrom under the Code or under any provision of state, local, or foreign tax
law or under any other applicable legal requirement. To the extent such amounts
are so deducted or withheld, such amounts shall be treated for all purposes
under this Agreement as having been paid to the person to whom such amounts
would otherwise have been paid.

 

5.4           Surrender of GACC Share Certificates.   Promptly after the
Effective Time, Surviving Corporation shall issue, as appropriate, the correct
number of shares of Great American Common Stock to holders of GACC Stock.

 


VI

 


REPRESENTATIONS AND WARRANTIES BY PARENT

 

Parent hereby represents and warrants to Great American as follows:

 

6.1           Generally.   Parent represents and warrants to Great American that
the statements contained in this Article VI are correct and complete as of the
Effective Date and will be correct and complete as of the Closing Date (as
though made then and as though the Closing Date were substituted for the date of
this Agreement throughout this Article VI), except as expressly set forth to the
contrary herein and in Schedules attached to this Agreement, corresponding to
the lettered and numbered paragraphs contained in this Article VI.

 

6.2           Organization and Qualification.   Parent is currently not in good
standing under the laws of the State of Nevada, and hereby commits to be
authorized to conduct business and be in good standing under the laws of the
State of Nevada as soon as practicable after the Effective Time.

 

6.3           Subsidiaries.   Schedule 6.3, attached hereto and incorporated
herein by reference, sets forth for each subsidiary of Parent (i) its name and
jurisdiction of incorporation, and (ii) the percentage of such Person’s issued
and outstanding shares of capital stock owned by Parent.

 

6.4           Authorization.

 

6.4.1.       Operation of Business.   Parent has the requisite corporate power
and authority and all requisite licenses, permits and franchises necessary to
own and operate its properties and to carry on its business as now being
conducted.

 

6.4.2        Execution of Agreement.   Parent has the requisite corporate power
and authority and has obtained all approvals and consents necessary to enter
into and carry out the terms and conditions of this Agreement, as well as all
transactions contemplated hereunder. All corporate proceedings have been taken
and all corporate authorizations have been secured which are necessary to
authorize the execution, delivery and performance by Parent of this

 

12

--------------------------------------------------------------------------------


 

Agreement. This Agreement has been duly and validly executed and delivered by
Parent and constitutes the valid and binding obligations of Parent, enforceable
in accordance with the respective terms.

 

6.5           Effect of Agreement.   As of the Closing, the consummation by
Parent of the transactions herein contemplated, including the execution,
delivery and consummation of this Agreement, will comply with all applicable law
and will not:

 

(a)           Violate any judgment, statute, law, code, act, order, writ, rule,
ordinance, regulation, governmental consent or governmental requirement, or
determination or decree of any arbitrator, court, or other governmental agency
or administrative body, which now or at any time hereafter may be applicable to
and enforceable against the relevant party, work, or activity in question or any
part thereof (collectively, “Requirement of Law”) applicable to or binding upon
Parent or the Parent Common Stock to be issued hereunder;

 

(b)           Violate (i) the terms of the Articles of Incorporation or Bylaws
of Parent; or, (ii) any material agreement, contract, mortgage, indenture, bond,
bill, note, or other material instrument or writing binding upon Parent or to
which Parent is subject;

 

(c)           Accelerate or constitute an event entitling the holder of any
indebtedness of Parent to accelerate the maturity of such indebtedness or to
increase the rate of interest presently in effect with respect to such
indebtedness; or

 

(d)           Result in the breach of, constitute a default under, constitute an
event which with notice or lapse of time, or both, would become a default under,
or result in the creation of any lien, security interest, charge or encumbrance
upon any part of the assets of Parent or any other assets of Parent under any
agreement, commitment, contract (written or oral) or other instrument to which
Parent is a party, or by which any of its assets (or any part thereof) is bound
or affected.

 

6.6           Consents.   No consents, approvals or other authorizations or
notices, other than those which have been obtained and are in full force and
effect, are required by any state or federal regulatory authority or other
Person or entity in connection with the execution and delivery of this
Agreement  and the performance of any obligations contemplated hereunder.

 

6.7           Legal Proceedings.   Except as set forth in the SEC Filings of
Parent and in Schedule 6.7, attached hereto and incorporated herein by
reference, there is no claim, legal action, suit, arbitration, investigation or
hearing, notice of claims or other legal, administrative or governmental
proceedings pending or to the best knowledge of Parent, threatened against
Parent (or in which Parent is plaintiff or otherwise a party thereto), and, to
the best knowledge of Parent, there are no facts existing which might result in
any such claim, action, suit, arbitration, investigation, hearing, notice of
claim or other legal, administrative or governmental proceeding. Parent has not
waived any statute of limitations or other affirmative defense with respect to
any of its liabilities. There is no continuing order, injunction, or decree of
any court, arbitrator, or governmental or administrative authority to which
Parent is a party or to which it or any of its assets are subject. Parent has
not been permanently or temporarily enjoined or barred by order, judgment or
decree of any court or other tribunal or any agency or regulatory body from
engaging in or continuing any conduct or practice.

 

13

--------------------------------------------------------------------------------


 

6.8           Regulatory Compliance.   To the best Knowledge of Parent, it has
not violated any Requirement of Law, the violation of which would be reasonably
likely to have a Material Adverse Effect. Further, Parent and each Subsidiary
have met the minimum funding requirements of ERISA with respect to any employee
benefit plans subject to ERISA, and no event has occurred resulting from
Parent’s failure to comply with ERISA that could result in Parent’s incurring
any material liability. Parent is not an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940.

 

6.9           Capitalization.   Parent is authorized to issue twenty-four
million (24,000,000) shares of Parent Common Stock, and one million (1,000,000)
shares of preferred stock. Ten million five hundred thousand (10,500,000) shares
of Parent Common Stock are issued and outstanding. All of the issued and
outstanding Parent Common Stock has been duly authorized and is validly issued,
fully paid, and nonassessable. Other than as otherwise provided for herein or
reflected Schedule 6.9, attached hereto and incorporated herein by reference,
there are no outstanding or authorized options, warrants, purchase rights,
subscription rights, conversion rights, exchange rights, or other contracts or
commitments that could require Parent to issue, sell, or otherwise cause to
become outstanding any of its capital stock.

 

6.10         Parent Common Stock to be Issued.   The Parent Common Stock to be
issued pursuant to the provisions of this Agreement will, upon such transfer, be
duly authorized, legally and validly issued, fully paid and nonassessable, and
free and clear of all liens, mortgages, pledges, and other encumbrances of any
nature, unless expressly provided herein to the contrary.

 

6.11         Employee Benefit Plans.   Except as set forth in the SEC Filings of
Parent and in Schedule 6.11, attached hereto and incorporated herein by
reference, Parent is not a party to any written or oral (i) contract with any
labor union, (ii) bonus, pension, profit-sharing, retirement, deferred
compensation, savings, stock purchase, stock option, hospitalization, insurance
or other plan providing employees benefits, (iii) employment, agency, consulting
or similar contract which cannot be terminated by it in one hundred twenty (120)
days or less, without cost, or (iv) any other plan, agreement or arrangement
governed by the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”).

 

6.12         Permits and Licenses.   Parent has all licenses and permits
(federal, state, and local) required by governmental authorities to own,
operate, and carry on its business as now being conducted, and such licenses and
permits are in full force and effect. No violations are or have been recorded in
respect to the licenses or permits, included but not limited to fire and health
and safety law violations, and no proceeding is pending or threatened looking
toward the revocation or limitation of any of them.

 

6.13         Leases and Similar Agreements.   Except as set forth in the SEC
Filings of Parent and in Schedule 6.13, attached hereto and incorporated herein
by reference, Parent is not

 

14

--------------------------------------------------------------------------------


 

a party to, nor are any of its assets bound by or subject to, any leases or
other similar agreements or instruments, whether as lessor or lessee. With
regard to all such disclosed leases and similar agreements, Parent has delivered
to Great American any and all consents or waivers of other parties necessary for
the continuation of the leases and similar agreements upon the same terms and
conditions in effect as of the Closing.

 

6.14         Material Agreements.   Except as set forth in the SEC Filings of
Parent and in Schedule 6.14, attached hereto and incorporated herein by
reference, Parent is not a party to, nor are any of its assets bound by or
subject to, any of the following:

 

(a)           license agreement, assignment or contract (whether as licensor or
licensee, assignor or assignee) relating to trademarks, trade names, patents or
copyrights (or applications therefore), know-how or technical assistance, or
other proprietary rights (other than trademark agreements) which are entered
into in the ordinary course of Parent’s business in conjunction with sales
agreements;

 

(b)           agreement or other arrangement for the sales of goods or services
by Parent to any government or governmental authority (other than pursuant to
open purchase orders issued by such entities);

 

(c)           agreement with any vendor, distributor, dealer, sales agent or
representative other than contracts or orders for the purchase or sale of goods
made in the usual and Ordinary Course of Business at an aggregate price per
contract or order of less than $10,000 and on terms of less than ninety days
under any such contract or order;

 

(d)           agreement with any supplier or customer with respect to discounts
(other than those reflected on Parent’s current price lists) or allowances or
extended payment terms;

 

(e)           joint venture or partnership agreement with any other person;

 

(f)            agreement which restricts Parent from doing business anywhere in
the world; or

 

(g)           long-term services agreement.

 

6.15         Employment Agreements.   Except as set forth in the SEC Filings of
Parent and in Schedule 6.15, attached hereto and incorporated herein by
reference, and except as otherwise provided for herein, Parent is not a party to
any employment agreement, independent contractor agreement, or similar
arrangement or agreement, whether it be reduced to written form or an oral
promise.

 

6.16         Restrictive Covenant Agreements.   Schedule 6.16, attached hereto
and incorporated herein by reference, represents a list of all restrictive
covenant agreements and arrangements held by Parent with regard to its business.
Copies of all such contracts are also attached hereto as part of Schedule 6.16.

 

15

--------------------------------------------------------------------------------


 

6.17         Environmental Matters.   To the best Knowledge of Parent, with
regard to matters of environmental compliance:

 

(a)           Parent has conducted and is conducting its business, and has used
and is using its properties, whether currently owned, operated or leased or
owned, operated or leased by Parent at any time in the past; and at the time of
acquisition of any security interest, all properties in which Parent has a
security interest had always been used, in compliance with all applicable
federal, and state and local environmental laws and regulations, except where
the failure to comply with such laws and regulations, in the aggregate, has not
had and could not have a material adverse effect on the condition (financial or
otherwise), business or properties of Parent.

 

(b)           Neither Parent nor any property currently owned, operated or
leased or which has been owned, operated or leased by Parent, is subject to any
existing, pending or threatened investigation, action or proceeding, including
any notice of violation, by any governmental authority regarding contamination
of any part of such property or infractions of any law, statute, ordinance or
regulation or any license or permit issued by any government agency pertaining
to health, industrial hygiene or environmental safety or environmental
conditions on, under or about such property, except where such investigations,
actions, proceedings, notifications or infractions, in the aggregate, have not
had and could not have a material adverse effect on the condition (financial or
otherwise), business or properties of Parent.

 

(c)           Except as set forth in Schedule 6.17, attached hereto and
incorporated herein by reference, there are no underground storage tanks or
toxic or hazardous wastes, substances, or materials, or pollutants or
contaminants, including asbestos, presently located on or under any property
which is currently or has been owned, operated or leased by Parent; there were
no underground storage tanks or toxic or hazardous wastes, substances, or
materials, or pollutants or contaminants, including asbestos, located on or
under any property in which Parent or Parent has or had an interest. As used
herein, the terms toxic or hazardous wastes, substances or materials, pollutants
and contaminants mean any material which is or becomes during the term of this
Agreement regulated or controlled as a hazardous or toxic waste or environmental
pollutant under any federal, state or local law, ordinance, order, decree or
regulation currently in effect and applicable to Parent or any property owned,
operated or leased by Parent.

 

6.18         Other Arrangements.   Parent is not a party to any contract,
commitment or agreement, nor are any of its assets subject to, or bound or
affected by, any order, judgment, decree, law, statute, ordinance, rule,
regulation or other restriction of any kind or character which is not applicable
to Parent generally, which would, individually or in the aggregate, cause a
Material Adverse Effect on Parent. Parent is also not a party or subject to any
agreement, contract or other obligation which would require the making of any
payment, other than payments contemplated by this Agreement, to any other person
as a result of the consummation of the transactions contemplated herein.

 

6.19         Undisclosed Liabilities.   Parent does not have any liability
(whether known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due), including

 

16

--------------------------------------------------------------------------------


 

any liability for Taxes, except for (i) liabilities set forth in the Parent
Financial Statements, and (ii) liabilities which have arisen after the date of
the Parent Financial Statements in the Ordinary Course of Business (none of
which results from, arises out of, relates to, is in the nature of, or was
caused by any breach of contract, breach of warranty, tort, infringement, or
violation of law).

 

6.20         Material Defaults.   Parent is not in material default, or alleged
to be in default, under any material agreement, contract, lease, mortgage,
commitment, instrument or obligation, and no other party to any agreement,
contract, lease, mortgage, commitment, instrument or obligation to which Parent
is a party is in default thereunder, which default would materially and
adversely affect the properties, assets, business or prospects of Parent.

 

6.21         Tax Returns and Disputes.   Parent has not filed all Tax Returns
(federal, state and local) required to be filed by it. Any and all Tax Returns
which have been filed by Parent are complete and accurate in all material
respects. Parent has paid all Taxes shown to be due and payable on the returns
or any assessments or penalties received by it and all other Taxes (federal,
state and local) due and payable by it. Parent has collected and withheld all
Taxes which it has been required to collect or withhold and has timely submitted
all such collected and withheld amounts to the appropriate authorities with
regard to the Tax Returns it has filed. Parent is in compliance with the back-up
withholding and information reporting requirements under the Code and any state,
local, or foreign laws, and the rules and regulations thereunder.

 

6.22         Title to Assets.   Parent has good and marketable title to all of
its assets, free and clear of all liens, mortgages, conditional sale and other
title retention agreements, pledges, assessments, tax liens, and other
encumbrances of any nature, except as expressly disclosed on Schedule 6.22,
attached hereto and incorporated herein by reference.

 

6.23         Financial Condition.   The financial statements of Parent as
reflected in the most recently filed Parent’s SEC Filings requiring to contain
financial statements (collectively, the “Parent Financial Statements”) present
fairly the financial position, results of operations, and cash flows of Parent
at the dates and for the fiscal periods then ended, in accordance with GAAP.
There has been no Material Adverse Change in the Parent Financial Statements.

 

6.24         No Other Material Adverse Change.   Since 01 January 2006 there has
been no Material Adverse Change in the business, financial condition, results of
operations, assets, or liabilities of Parent, including but not limited to the
following:

 

(a)           Any damage, destruction or loss (whether or not covered by
insurance) materially and adversely affecting the properties, assets, business
or prospects of Parent;

 

(b)           Any change in the accounting methods or practices followed by
Parent or any change in the depreciation or amortization policies or rates
adopted by Parent (whether or not presently outstanding), except liabilities
incurred, and obligations under agreements entered into, in the ordinary course
of business; or

 

17

--------------------------------------------------------------------------------


 

(c)           Any sale, lease, abandonment or other disposition by Parent, other
than in the ordinary course of business, of any machinery, equipment or other
operating properties directly or indirectly related to Parent.

 

6.25         Other Matters.   Parent has not taken and has not agreed to take
any action, and has no Knowledge of any fact or circumstances that would
materially impede or delay the consummation of the transactions contemplated
hereby.

 

6.26         Disclosure.   The representations and warranties of Parent
contained in this Agreement and in the SEC Filings of Parent and in any
agreement, certificate, affidavit, statutory declaration or other document
delivered or given pursuant to this Agreement are true and correct and do not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained in such representations and
warranties not misleading to the Stockholders.

 

6.27         Advice of Changes.   Between the Effective Date hereof and the
Closing Date, Parent shall promptly advise Great American in writing of any fact
which, if existing or known at the Effective Date, would have been required to
be set forth or disclosed in or pursuant to this Agreement or of any fact which,
if existing or known at the Effective Date, would have made any of the
representations contained herein untrue.

 

6.28         Lack of Fairness Opinion.   The Board of Directors of Parent has
made a well informed, independent, good faith decision to not obtain any type of
written opinion from a qualified professional that the Merger is fair, from a
financial point of view.

 

6.29         Tax-Free Transaction.   Neither Parent nor any of its Subsidiaries
knows of any fact or has taken, or failed to take, any action that could prevent
the Merger from qualifying as a tax-free reorganization within the meaning of
Section 368(a) of the Code.

 


VII

 


REPRESENTATIONS AND WARRANTIES BY GREAT AMERICAN

 

Great American hereby represents and warrants to Parent and GACC as follows:

 

7.1           Generally.   Great American hereby represents and warrants to
Parent and GACC that the statements contained in this Article VII are correct
and complete as of the Effective Date and will be correct and complete as of the
Closing Date (as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this Article VII), except
as expressly set forth to the contrary herein and in Schedules attached to this
Agreement, corresponding to the lettered and numbered paragraphs contained in
this Article VII.

 

7.2           Organization and Good Standing.   Great American is a corporation
duly organized, validly existing and in good standing under the laws of the
State of California.

 

18

--------------------------------------------------------------------------------


 

7.3           Subsidiaries.   Schedule 7.3, attached hereto and incorporated
herein by reference, sets forth for each subsidiary of Great American (i) its
name and jurisdiction of incorporation, and (ii) the percentage of such Person’s
issued and outstanding shares of capital stock owned by Great American.

 

7.4           Authorization.

 

7.4.1.       Operation of Business.   Great American has the requisite corporate
power and authority and all requisite licenses, permits and franchises necessary
to own and operate its properties and to carry on its business as now being
conducted.

 

7.4.2        Execution of Agreement.   Great American has the requisite
corporate power and authority and has obtained all approvals and consents
necessary to enter into and carry out the terms and conditions of this
Agreement, as well as all transactions contemplated hereunder. All corporate
proceedings have been taken and all corporate authorizations have been secured
which are necessary to authorize the execution, delivery and performance by
Great American of this Agreement. This Agreement has been duly and validly
executed and delivered by Great American and constitutes the valid and binding
obligations of Great American, enforceable in accordance with the respective
terms, provided, however, that Great American cannot consummate the Merger
unless and until it receives the Requisite Stockholder Approval.

 

7.5           Effect of Agreement   As of the Closing, the consummation by Great
American of the transactions herein contemplated, including the execution,
delivery and consummation of this Agreement, will comply with all applicable law
and will not:

 

(a)           Violate any Requirement of Law applicable to or binding upon Great
American;

 

(b)           Violate (i) the terms of the Articles of Incorporation or Bylaws
of Great American; or, (ii) any material agreement, contract, mortgage,
indenture, bond, bill, note, or other material instrument or writing binding
upon Great American or to which Great American is subject;

 

(c)           Accelerate or constitute an event entitling the holder of any
indebtedness of Great American to accelerate the maturity of such indebtedness
or to increase the rate of interest presently in effect with respect to such
indebtedness; or

 

(d)           Result in the breach of, constitute a default under, constitute an
event which with notice or lapse of time, or both, would become a default under,
or result in the creation of any lien, security interest, charge or encumbrance
upon any of the assets or any other properties of Great American under any
agreement, commitment, contract (written or oral) or other instrument to which
Great American is a party or by which it is bound or affected.

 

7.6           Consents.   No consents, approvals or other authorizations or
notices, other than those which have been obtained and are in full force and
effect, are required by any state or federal regulatory authority or other
Person or entity in connection with the execution and delivery of this
Agreement  and the performance of any obligations contemplated hereunder.

 

19

--------------------------------------------------------------------------------


 

7.7           Legal Proceedings.   There are no legal, administrative, arbitral
or other actions, claims, suits or proceedings or investigations instituted or
pending or, to the Knowledge of Great American’s management, threatened against
Great American, or against any property, asset, interest or right of Great
American, that might reasonably be expected to have a Material Adverse Effect or
that might reasonably be expected to threaten or impede the consummation of the
transactions contemplated by this Agreement.

 

7.8           Regulatory Compliance.   To the best Knowledge of Great American,
it has not violated any Requirement of Law, the violation of which would be
reasonably likely to have a Material Adverse Effect. Further, Great American and
each Subsidiary have met the minimum funding requirements of ERISA with respect
to any employee benefit plans subject to ERISA, and no event has occurred
resulting from Great American’s failure to comply with ERISA that could result
in Great American’s incurring any material liability. Great American is not an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940.

 

7.9           Capitalization.   Great American is authorized to issue fifty
million (50,000,000) shares of Great American Stock. One million seven hundred
fifty thousand (1,750,000) shares of Great American Stock are issued and
outstanding. All of the issued and outstanding Great American Stock has been
duly authorized and is validly issued, fully paid, and nonassessable. Other than
as otherwise provided for herein or reflected Schedule 7.9, attached hereto and
incorporated herein by reference, there are no outstanding or authorized
options, warrants, purchase rights, subscription rights, conversion rights,
exchange rights, or other contracts or commitments that could require Great
American to issue, sell, or otherwise cause to become outstanding any of its
capital stock.

 

7.10         Disclosure.   No representation or warranty made by Great American
in this Agreement or in its SEC Filings or in any writing furnished or to be
furnished pursuant to or in connection with this Agreement knowingly contains or
will contain any untrue statement of a material fact, or omits or will omit to
state any material fact required to make the statements herein or therein
contained not misleading.

 

7.11         Material Defaults.   Great American is not in material default, or
alleged to be in default, under any material agreement, contract, lease,
mortgage, commitment, instrument or obligation, and no other party to any
agreement, contract, lease, mortgage, commitment, instrument or obligation to
which Great American is a party is in default thereunder, which default would
materially and adversely affect the properties, assets, business or prospects of
Great American.

 

7.12         Tax Returns and Disputes.   Great American has filed all Tax
Returns (federal, state and local) required to be filed by it, has paid all
Taxes shown to be due and payable on the returns or any assessments or penalties
received by it and all other Taxes (federal, state and local) due and payable by
it. There are no audits pending and there are no present disputes as to Taxes of
any nature payable by Great American.

 

20

--------------------------------------------------------------------------------


 

7.13         No Material Adverse Change.   Since 31 December 2005 there has been
no Material Adverse Change in the business, financial condition, results of
operations, assets, or liabilities of Great American.

 

7.14         Disclosure.   The representations and warranties of Great American
contained in this Agreement and in any agreement, certificate, affidavit,
statutory declaration or other document delivered or given pursuant to this
Agreement are true and correct and do not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained in such representations and warranties not misleading to Parent.

 

7.15         Other Matters.   Great American has not taken and has not agreed to
take any action, and has no Knowledge of any fact or circumstances that would
materially impede or delay the consummation of the transactions contemplated
under this Agreement.

 

7.16         Advice of Changes.   Between the Effective Date hereof and the
Closing Date, Great American shall promptly advise Parent in writing of any fact
which, if existing or known at the Effective Date, would have been required to
be set forth or disclosed in or pursuant to this Agreement or of any fact which,
if existing or known at the Effective Date, would have made any of the
representations contained herein untrue.

 

7.17         Tax-Free Transaction.   Neither Great American nor any of its
Subsidiaries knows of any fact or has taken, or failed to take, any action that
could prevent the Merger from qualifying as a tax-free reorganization within the
meaning of Section 368(a) of the Code.

 

VIII

 


REPRESENTATIONS AND WARRANTIES BY GACC

 

Parent and GACC, jointly and severally, hereby represent and warrant to Great
American as follows:

 

8.1           Generally.   Parent and GACC, jointly and severally, hereby
represent and warrant to Great American that the statements contained in this
Article VIII are correct and complete as of the Effective Date and will be
correct and complete as of the Closing Date (as though made then and as though
the Closing Date were substituted for the date of this Agreement throughout this
Article VIII), except as expressly set forth to the contrary herein and in
Schedules attached to this Agreement, corresponding to the lettered and numbered
paragraphs contained in this Article VIII.

 

8.2           Organization and Qualification.   GACC is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
California. GACC is duly authorized to conduct business and is in good standing
under the laws of each jurisdiction where such qualification is required.

 

8.3           Capitalization.   The entire authorized capital stock of GACC
consists of one million (1,000,000) shares of GACC Stock, of which one thousand
(1,000) shares of GACC Stock are issued and outstanding. All of the issued and
outstanding shares of GACC Stock have

 

21

--------------------------------------------------------------------------------


 

been duly authorized and are validly issued, fully paid, and nonassessable.
Other than as reflected Schedule 8.3, attached hereto and incorporated herein by
reference, there are no outstanding or authorized options, warrants, purchase
rights, subscription rights, conversion rights, exchange rights, or other
contracts or commitments that could require GACC to issue, sell, or otherwise
cause to become outstanding any of its capital stock. There are no outstanding
or authorized stock appreciation, phantom stock, profit participation, or
similar rights with respect to GACC, other than as reflected on Schedule 8.3.

 

8.4           Authorization.

 

8.4.1.       Operation of Business.   GACC has the requisite corporate power and
authority and all requisite licenses, permits and franchises necessary to own
and operate its properties and to carry on its business as now being conducted.
GACC is also duly qualified and in good standing as a foreign corporation
authorized to do business in every jurisdiction in which it owns or leases
properties, or conducts any business, so as to require qualification.

 

8.4.2        Execution of Agreement.   GACC has the requisite corporate power
and authority to enter into and carry out the terms and conditions of this
Agreement, as well as all transactions contemplated hereunder. All corporate
proceedings have been taken and all corporate authorizations have been secured
which are necessary to authorize the execution, delivery, and performance by
GACC of this Agreement. This Agreement has been duly and validly executed and
delivered by GACC and constitutes the valid and binding obligations of GACC,
enforceable in accordance with the respective terms, provided, however, that
GACC cannot consummate the Merger unless and until it receives the Requisite
Stockholder Approval.

 

8.5           Effect of Agreement.   As of the Closing, the consummation by GACC
of the transactions herein contemplated, including the execution, delivery and
consummation of this Agreement, will comply with all applicable law and will
not:

 

(a)           Violate any Requirement of Law applicable to or binding upon GACC;

 

(b)           Violate (i) the terms of the Articles of Incorporation or Bylaws
of GACC; or, (ii) any material agreement, contract, mortgage, indenture, bond,
bill, note, or other material instrument or writing binding upon GACC or to
which GACC is subject;

 

(c)           Accelerate or constitute an event entitling the holder of any
indebtedness of GACC to accelerate the maturity of such indebtedness or to
increase the rate of interest presently in effect with respect to such
indebtedness; or

 

(d)           Result in the breach of, constitute a default under, constitute an
event which with notice or lapse of time, or both, would become a default under,
or result in the creation of any lien, security interest, charge or encumbrance
upon any of the assets or any other properties of GACC under any agreement,
commitment, contract (written or oral) or other instrument to which GACC is a
party or by which it is bound or affected.

 

22

--------------------------------------------------------------------------------


 

8.6           Legal Proceedings.   Except as set forth in Schedule 8.6, attached
hereto and incorporated herein by reference, there is no claim, legal action,
suit, arbitration, investigation or hearing, notice of claims or other legal,
administrative or governmental proceedings pending or to the best knowledge of
GACC, threatened against GACC (or in which GACC is plaintiff or otherwise a
party thereto), and, to the best knowledge of GACC, there are no facts existing
which might result in any such claim, action, suit, arbitration, investigation,
hearing, notice of claim or other legal, administrative or governmental
proceeding. GACC has not waived any statute of limitations or other affirmative
defense with respect to any of its liabilities. There is no continuing order,
injunction or decree of any court, arbitrator or governmental or administrative
authority to which GACC is a party or to which it or any of its assets are
subject. GACC has not been permanently or temporarily enjoined or barred by
order, judgment or decree of any court or other tribunal or any agency or
regulatory body from engaging in or continuing any conduct or practice.

 

8.7           Material Agreements and Arrangement.   Except as set forth in
Schedule 8.7, attached hereto and incorporated herein by reference, GACC is not
a party to, nor are any of its assets bound by or subject to, any contract,
commitment, agreement, order, judgment, decree, law, statute, ordinance, rule,
regulation, or other restriction of any kind or character which would,
individually or in the aggregate, result in a Material Adverse Change to GACC.
GACC is also not a party or subject to any agreement, contract or other
obligation which would require the making of any payment, other than payments
contemplated by this Agreement, to any other Person as a result of the
consummation of the transactions contemplated herein.

 

8.8           Undisclosed Liabilities.   GACC does not have any liability
(whether known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due), including any liability for taxes, except for
those set forth on Schedule 8.8, attached hereto and incorporated herein by
reference.

 

8.9           Disclosure.   No representation or warranty made by GACC in this
Agreement or in any writing furnished or to be furnished pursuant to or in
connection with this Agreement knowingly contains or will contain any untrue
statement of a material fact, or omits or will omit to state any material fact
required to make the statements herein or therein contained not misleading. GACC
has disclosed to Great American all material information known to it related to
GACC.

 

8.10         Material Defaults. GACC is not in material default, or alleged to
be in default, under any material agreement, contract, lease, mortgage,
commitment, instrument or obligation, and no other party to any agreement,
contract, lease, mortgage, commitment, instrument or obligation to which GACC is
a party is in default thereunder, which default would materially and adversely
affect the properties, assets, business, or prospects of GACC.

 

8.11         Other Matters.   GACC has not taken and has not agreed to take any
action, and has no Knowledge of any fact or circumstances that would materially
impede or delay the consummation of the transactions contemplated under this
Agreement.

 

23

--------------------------------------------------------------------------------


 

8.12         Advice of Changes.   Between the Effective Date hereof and the
Closing Date, GACC shall promptly advise Great American in writing of any fact
which, if existing or known at the Effective Date, would have been required to
be set forth or disclosed in or pursuant to this Agreement or of any fact which,
if existing or known at the Effective Date, would have made any of the
representations contained herein untrue.

 


IX

 


CONDUCT OF BUSINESS PRIOR TO CLOSING

 

9.1           Conduct Prior to Closing.   Parent hereby covenants and agrees
that, prior to the Closing, unless the prior written consent of Great American
shall have been obtained, which consent shall not be unreasonably withheld, and
except as otherwise contemplated in this Agreement, Parent and GACC shall both
operate its respective business only in the usual, regular, and Ordinary Course
of Business and in accordance with its prior practices, and shall use its
reasonable best efforts to preserve intact its business organizations and assets
and maintain its rights, franchises, and business and customer relations
necessary to run its business as currently run.

 

9.2           Forbearances.   From the Effective Date until the Closing, Parent
covenants and agrees to ensure that neither Parent nor GACC will (other than as
contemplated in this Agreement) do any of the following without the prior
written consent of Great American acting in good faith:

 

(a)           declare, set aside, make or pay any dividend or other distribution
in respect of its capital stock or otherwise purchase or redeem, directly or
indirectly, any shares of its capital stock;

 

(b)           issue, sell or deliver or enter into any agreement to issue, sell
or deliver any shares of its capital stock or any options, warrants, or other
rights, agreements, commitments, arrangements or understandings of any kind,
contingent or otherwise, to purchase, sell or deliver any such shares, or any
securities convertible into or exchangeable for any such shares, or effect any
stock split, or otherwise change, combine or reclassify its authorized
capitalization;

 

(c)           incur any indebtedness or issue or sell any debt securities or
prepay any debt;

 

(d)           mortgage, pledge or otherwise subject to any material lien or
lease, any of its properties or assets, tangible or intangible or permit or
suffer any such property or asset to be subjected to any material lien or lease;
or license or dispose of any material assets, except in the Ordinary Course of
Business consistent with its prior practice;

 

(e)           forgive or cancel any debts or claims, or waive any rights, except
for fair value;

 

(f)            modify or extend the current term of any material agreement, or
waive any material rights thereunder;

 

24

--------------------------------------------------------------------------------


 

(g)           pay any bonus to any employee or agent or contractor, or grant to
any employee or agent or contractor any increase in compensation except in the
Ordinary Course of Business consistent with its prior practice, or enter into
any employment, severance, termination or similar agreement with any employee or
agent or contractor;

 

(h)           amend its Certificate of Incorporation or Bylaws or any other
organizational documents;

 

(i)            make any material changes in policies or practices relating to
business practices or other terms accounting therefore or in policies of
employment;

 

(j)            enter into any type of business not conducted by it as of the
Effective Date or create or organize any subsidiary or enter into or participate
in any joint venture or partnership;

 

(k)           except as otherwise expressly contemplated by this Agreement,
enter into any agreement or transactions with any Affiliates or make any
amendment or modification to any such agreement;

 

(l)            make or change any election in respect of Taxes or settle any
claim related to Taxes; or

 

(m)          enter into any contract, commitment or arrangement to do any of the
foregoing.

 

9.3           Full Access.   Each Party will permit representatives of the other
to have full access to all premises, properties, personnel, books, records
(including tax records), contracts, and documents of or pertaining to each
Party. Each Party will treat and hold as such any Confidential Information it
receives from the other in the course of the reviews contemplated by this
Section 9.2, will not use any of the Confidential Information except in
connection with this Agreement, and, if this Agreement is terminated for any
reason whatsoever, agrees to return to the other Party all tangible embodiments
(and all copies) thereof which are in its possession.

 

9.4           Exclusivity.   Parent will not solicit, initiate, or encourage the
submission of any proposal or offer from any Person relating to all or any of
the capital stock or assets of GACC or Parent (including any acquisition
structured as a merger, consolidation, or share exchange); provided, however,
that GACC and Parent, and their respective directors and officers, will remain
free to (i) assist or participate in or facilitate any discussions or
negotiations; or, (ii) furnish any information, in regard to any attempt by any
Person to do or seek any of the foregoing to the extent their fiduciary duties
may require. Parent shall notify Great American immediately if any Person makes
any proposal, offer, inquiry, or contact with respect to any of the foregoing.

 

9.5           Pre-Existing Indemnification Obligations.   Great American, as the
Surviving Corporation in the Merger, will observe any indemnification provisions
now existing in the

 

25

--------------------------------------------------------------------------------


 

Certificate of Incorporation or Bylaws of GACC for the benefit of any individual
who served as a director or officer of GACC at any time prior to the Effective
Date, as well as all written agreements providing similar protections and rights
to the same group.

 

9.6           SEC Merger Filings.

 

9.6.1.       Parent Obligation to File.   As promptly as practicable after the
execution of this Agreement, Parent will prepare and file with the SEC any and
all additional SEC Filings which are reasonably required as a result of the
transactions envisioned hereunder (together with any amendments thereof or
supplements thereto, collectively referred to herein as the “SEC Merger
Filings”). Parent will use its reasonable best efforts to cause the SEC Merger
Filings to become  effective as promptly as  practicable,  and, will take all or
any action required under any applicable  federal or state securities laws in
connection with the Merger. Each of Parent and Great American will furnish all
information concerning it and the holders of its capital stock as the other may
reasonably request in connection with such actions and the preparation of the
SEC Merger Filings. None of the SEC Merger Filings will be filed with the SEC
by, and no amendment or supplement to the SEC Merger Filings will be made by,
Parent without the approval of Great American, (which approval will not be
unreasonably withheld or delayed). Parent will advise Great American, promptly
after it receives notice thereof, of the time when the SEC Merger Filings become
effective or any supplement or amendment has been filed, and of all other
communications from the SEC in regard to the SEC Merger Filings.

 

9.6.2.       Accuracy of Information.   Parent shall ensure that the information
included in the SEC Merger Filings will not, at (i) the time the SEC Merger
Filings are declared effective; and, (ii) the Closing Date, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein not
misleading. If at any time prior to the Closing Date any event or circumstance
relating to Parent or any of its officers or directors should be discovered by
Parent which should be set forth in an amendment or a supplement to the SEC
Merger Filings, Parent will promptly inform Great American. The SEC Merger
Filings will comply as to form and substance in all material respects with the
applicable requirements of the Securities Act and the rules and regulations
thereunder, and the Exchange Act and the rules and regulations thereunder.

 


X

 


CONDITIONS PRECEDENT

 

10.1         Mutual Obligations.   The Parties agree as follows with respect to
the period from and after the execution of this Agreement up to the Closing:

 

10.1.1.     General.   Each of the Parties will use its best efforts to take all
action and to do all things necessary in order to consummate and make effective
the transactions contemplated by this Agreement (including satisfaction, but not
waiver, of all conditions for Closing established herein).

 

26

--------------------------------------------------------------------------------


 

10.1.2.     Notices and Consents.   Each Party will give any notices to third
parties, and will use its best efforts to obtain any third party consents the
other reasonably may request in connection with the Merger.

 

10.1.3.     Regulatory Matters and Approvals.   Each of the Parties will give
any notices to, make any filings with, and use its best efforts to obtain any
authorizations, consents, and approvals of governments and governmental agencies
in connection with the matters referred to herein.

 

10.1.4.     Special Shareholder Meetings.   GACC will call a special meeting of
its stockholders (the “Special GACC Meeting”) as soon as reasonably practicable
in order that the stockholders may consider and vote upon the adoption of this
Agreement and the approval of the Merger in accordance with California Law.
Great American will call a special meeting of its stockholders (the “Special
Great American Meeting”) as soon as reasonably practicable in order that the
stockholders may consider and vote upon the adoption of this Agreement and the
approval of the Merger in accordance with California Law.

 

10.1.5.     Notice of Developments.   Each Party will give prompt written notice
to the other of any material adverse development causing a breach of any of its
own representations and warranties hereunder. No disclosure by any Party
pursuant to this Section 10.1.5., however, shall be deemed to amend or
supplement the Schedules attached hereto or serve to prevent or cure any
misrepresentation, breach of warranty, or breach of covenant hereunder.

 

10.1.6.     Certificate of Merger.   The Parties shall execute the Certificate
of Merger, which shall be filed with the Office of the Secretary State of
California as part of the legal compliance with California Law.

 

10.2         Conditions to Obligation of Great American.   The obligation of
Great American to consummate the transactions to be performed by it in
connection with the Closing is subject to satisfaction of the following
conditions, any or all of which Great American may waive if it executes a
writing so stating at or prior to the Closing:

 

(a)           This Agreement and the Merger shall have received the Requisite
Stockholder Approval of GACC;

 

(b)           Parent and GACC shall have procured all necessary third party
consents;

 

(c)           The representations and warranties set forth in Articles VI and
VIII, above, shall be true and correct in all material respects at and as of the
Closing Date;

 

(d)           Parent and GACC shall have performed and complied with all of its
respective covenants hereunder in all material respects through the Closing;

 

(e)           No action, suit, or proceeding shall be pending or threatened
before any court or quasi-judicial or administrative agency of any federal,
state, local, or foreign jurisdiction or before any arbitrator wherein an
unfavorable injunction, judgment, order, decree, ruling, or

 

27

--------------------------------------------------------------------------------


 

charge would (i) prevent consummation of any of the transactions contemplated by
this Agreement; (ii) cause any of the transactions contemplated by this
Agreement to be rescinded following consummation; or, (iii) affect adversely the
right of the Surviving Corporation to own the former assets, and to operate the
former businesses of GACC (and no such injunction, judgment, order, decree,
ruling, or charge shall be in effect);

 

(f)            this Agreement and the Merger shall have received the Requisite
Stockholder Approval of Great American;

 

(g)           Parent shall have take the necessary action so as to be in good
standing in the State of Nevada; and

 

(h)           all actions to be taken by Parent and GACC in connection with
consummation of the transactions contemplated hereby and all certificates,
opinions, instruments, and other documents required to effect the transactions
contemplated hereby will be reasonably satisfactory in form and substance to
Great American.

 

10.3         Conditions to Obligation of Parent and GACC.   The obligation of
Parent and GACC to consummate the transactions to be performed by each in
connection with the Closing is subject to satisfaction of the following
conditions, any or all of which Parent or GACC may waive if it executes a
writing so stating at or prior to the Closing.

 

(a)           This Agreement and the Merger shall have received the Requisite
Stockholder Approval of Great American;

 

(b)           the representations and warranties set forth in Article VII above
shall be true and correct in all material respects at and as of the Closing
Date;

 

(c)           Great American shall have performed and complied with all of its
covenants hereunder in all material respects through the Closing;

 

(d)           No action, suit, or proceeding shall be pending or threatened
before any court or quasi-judicial or administrative agency of any federal,
state, local, or foreign jurisdiction or before any arbitrator wherein an
unfavorable injunction, judgment, order, decree, ruling, or charge would (i)
prevent consummation of any of the transactions contemplated by this Agreement;
(ii) cause any of the transactions contemplated by this Agreement to be
rescinded following consummation; or, (iii) affect adversely the right of the
Surviving Corporation to own the former assets and to operate the former
businesses of GACC (and no such injunction, judgment, order, decree, ruling, or
charge shall be in effect);

 

(e)           this Agreement and the Merger shall have received the Requisite
Stockholder Approval of GACC; and

 

(f)            all actions to be taken by Great American in connection with
consummation of the transactions contemplated hereby and all certificates,
opinions, instruments, and other documents required to effect the transactions
contemplated hereby will be reasonably satisfactory in form and substance to
Parent and GACC.

 

28

--------------------------------------------------------------------------------



 


XI


 


TERMINATION

 

11.1         Termination of Agreement.   Any of the Parties may terminate this
Agreement with the prior authorization of its board of directors (whether before
or after stockholder approval) as provided below:

 

(a)           The Parties may terminate this Agreement by their written consent
at any time prior to the Effective Time;

 

(b)           Great American may terminate this Agreement by giving written
notice to Parent at any time prior to the Effective Time (i) in the event Parent
or GACC has breached any material representation, warranty, or covenant
contained in this Agreement in any material respect, and Great American has
notified Parent of the breach, and the breach has continued without cure for a
period of ten (10) days after the notice of breach; or, (ii) if the Closing
shall not have occurred on or before the 10th day of May, 2006, by reason of the
failure of any condition precedent under Section 10.2 hereof (unless the failure
results primarily from Great American breaching any representation, warranty, or
covenant contained in this Agreement);

 

(c)           Parent may terminate this Agreement by giving written notice to
Great American at any time prior to the Effective Time (i) in the event Great
American has breached any material representation, warranty, or covenant
contained in this Agreement in any material respect, and GACC has notified Great
American of the breach, and the breach has continued without cure for a period
of ten (10) days after the notice of breach; or, (ii) if the Closing shall not
have occurred on or before the 10th day of May, 2006, by reason of the failure
of any condition precedent under Section 10.3 hereof (unless the failure results
primarily from GACC breaching any representation, warranty, or covenant
contained in this Agreement);

 

(d)           Any Party may terminate this Agreement by giving written notice to
the other Party at any time in the event this Agreement and the Merger fail to
receive the Requisite Stockholder Approval for the other Party.

 

11.2         Effect of Termination.   If any Party terminates this Agreement
pursuant to this Article XI, all rights and obligations of the Parties hereunder
shall terminate without any liability of any Party to any other Party (except
for any liability of any Party then in breach, and except as otherwise provided
for under Section 14.3, below); provided, however, that the confidentiality
provisions contained herein shall survive any such termination.

 

29

--------------------------------------------------------------------------------


 


XII


 


CLOSING AND CLOSING DATE

 

12.1         Closing. The closing of the transactions contemplated under this
Agreement (the “Closing”) shall take place as soon as practicable after all of
the conditions precedent set forth in Article X have been satisfied or waived by
the applicable Parties, at such place as the Parties may agree, or at such other
time as the Parties may agree. The date on which the Closing occurs is referred
to herein as the “Closing Date”.

 

12.2         Obligations of Parent.   At the Closing, Parent shall deliver or
cause to be delivered to Great American the following:

 

(a)           Executed Board of Directors resolution authorizing the
transactions contemplated hereunder;

 

(b)           All share certificates representing shares of Parent Common Stock
to be issued as part of the Merger Consideration hereunder, endorsed in favor of
the stockholders of Great American as required under Sections 4.4, 5.1, and 5.2,
above;

 

(c)           Proof of the filing of all SEC Merger Filings required to be made
by Parent;

 

(d)           Proof that all directors and officers of Parent existing as of the
Effective Time have resigned as of the Closing, and that new directors and
officers have been designated and legally elected pursuant to Section 4.2.5., as
of the Closing;

 

(e)           Any governmental and third party consents, approvals, and
assurances necessary for the consummation of the transactions contemplated by
this Agreement.

 

12.3         Obligations of GACC.   At the Closing, GACC shall deliver or cause
to be delivered to Great American the following:

 

(a)           Executed Board of Directors and Shareholders resolution
authorizing the transactions contemplated hereunder;

 

(b)           All share certificates representing ownership of all issued and
outstanding shares of GACC Stock; and

 

(c)           Any governmental and third party consents, approvals, and
assurances necessary for the consummation of the transactions contemplated by
this Agreement.

 

12.4         Obligations of Great American.   At the Closing, Great American
shall deliver or cause to be delivered to GACC:

 

(a)           Executed Board of Directors and Shareholders resolution
authorizing the transactions contemplated hereunder;

 

(b)           Share certificates representing one thousand (1,000) shares of
Great American Common Stock Great American, endorsed pro rata in favor of Parent
as the sole shareholder of GACC, subject to the terms and conditions of this
Agreement;

 

30

--------------------------------------------------------------------------------


 

(c)           All share certificates representing ownership of all issued and
outstanding shares of Great American Common Stock; and

 

(d)           Any governmental and third party consents, approvals, and
assurances necessary for the consummation of the transactions contemplated by
this Agreement.

 

XIII

 

REGULATORY FILINGS

 

13.1         Required Filings.   The Parties shall coordinate and cooperate with
one another and shall each use all reasonable efforts to comply with, and shall
each refrain from taking any action that would impede compliance with any and
all applicable federal, state, local, municipal, foreign or other law, statute,
constitution, principle of common law, resolution, ordinance, code, order,
edict, decree, rule, regulation, ruling or requirement issued, enacted, adopted,
promulgated, implemented or otherwise put into effect by or under the authority
of any governmental entity. As promptly as practicable after the date hereof,
the Parties shall make all filings, notices, petitions, statements,
registrations, submissions of information, application or submission of other
documents required by any governmental entity in connection with the Merger and
the transactions contemplated hereby.

 

13.2         Exchange Of Information.   Each of the Parties shall promptly
supply the other with any information which may be required in order to
effectuate any filings or application pursuant to Section 13.1, above. Except
where prohibited by applicable legal requirements, each of the Parties shall
consult with the other prior to taking a position with respect to any such
filing, shall permit the other to review and discuss in advance, and consider in
good faith the views of the other in connection with any analyses, appearances,
presentations, memoranda, briefs, white papers, arguments, opinions and
proposals before making or submitting any of the foregoing to any governmental
entity by or on behalf of any Party hereto in connection with any investigations
or proceedings in connection with this Agreement or the transactions
contemplated hereby, coordinate with the other in preparing and exchanging such
information and promptly provide the other (and its counsel) with copies of all
filings, presentations or submissions (and a summary of any oral presentations)
made by such Party with any governmental entity in connection with this
Agreement or the transactions contemplated hereby. However, with respect to any
such filing, presentation or submission, each of the Parties need not supply the
other (or its counsel) with copies (or in case of oral presentations, a summary)
to the extent that any law, treaty, rule or regulation of any governmental
entity applicable to such Party requires such Party to restrict or prohibit
access to any such properties or information.

 

13.3         Notification.   Each of the Parties will notify the other promptly
upon the receipt of: (i) any comments from any officials of any governmental
entity in connection with any filings made pursuant hereto and (ii) any request
by any officials of any governmental entity

 

31

--------------------------------------------------------------------------------


 

for amendments or supplements to any filings made pursuant to, or information
provided to comply in all material respects with, any applicable legal
requirements. Whenever any event occurs that is required to be set forth in an
amendment or supplement to any filing made pursuant to Section 13.1, above, the
responsible Party will promptly inform the other of such occurrence and
cooperate in filing with the applicable governmental entity such amendment or
supplement.

 


XIV


 


ADDITIONAL OBLIGATIONS AND AGREEMENTS

 

14.1         Survival of Representations.   All of the covenants, agreements,
representations, and warranties made by each Party in this Agreement, or
pursuant hereto or in connection with the transactions contemplated hereby,
shall survive the Closing for a period of five (5) years.

 

14.2         Brokers.   Each Party represents and warrants that if it has
entered into any deal, arrangement, or commitment with any broker or finder who
has acted for it in connection with this Agreement or the transactions
contemplated hereby, that the Party entering into the deal, arrangement, or
commitment will be solely responsible thereunder, and that the other Party will
have no obligation thereunder. Each Party agrees to indemnify and hold harmless
the other Party with respect to any claim for any brokerage or finder’s fee or
other commission.

 

14.3         Payment of Transaction Expenses.   Except as otherwise provided for
in this Section 14.3, all Transaction Expenses incurred by the Parties will be
borne solely and entirely by the Party that incurred such Transaction Expenses.
However, Parent agrees that if Parent terminates this Agreement for any reason
other than a material breach of this Agreement by Great American, then Parent
shall pay by wire transfer of immediately available funds to Great American the
actual and documented Transaction Expenses of Great American, the payment of
which will not relieve Parent of any liability or damages resulting from any
breach by Parent of any of its representations, warranties, covenants, or
agreements set forth in this Agreement.

 

14.4         Books and Records.   Parent shall deliver to Great American all
books and records in the possession of Parent or reasonably accessible by Parent
which are reasonably related to the conduct of its business.

 

14.5         Payment of Taxes: Filing of Returns.   Surviving Corporation shall
be liable for the filing of all tax returns and reports and for the payment of
all federal, state and local taxes of GACC for any period ending on or prior to
the Closing Date. Surviving Corporation shall remain so liable for the payment
of all taxes attributable to or relating to said filings. All other Parties are
responsible for all reporting and payment obligations related to all Taxes.

 

14.6         Public Disclosure.   Without limiting any other provision of this
Agreement, unless otherwise required by a Requirement of Law or the requirements
of any listing agreement with any applicable stock exchange, the Parties will
use their reasonable best efforts to consult with each other before issuing, and
provide each other the opportunity to review,

 

32

--------------------------------------------------------------------------------


 

comment upon and concur with, and use all reasonable efforts to agree on any
press release or public statement with respect to this Agreement and the
transactions contemplated hereby, including the Merger, and will not issue any
such press release or make any such public statement prior to such consultation
and (to the extent practicable) agreement, except as may be required by law or
any other applicable national or regional securities exchange. The Parties have
agreed to the text of the joint press release announcing the signing of this
Agreement.

 

14.7         Escrow Agreement.   At or prior to Closing the Parties, or some of
them, shall enter into an Escrow Agreement, the satisfaction of which is an
express condition to Closing.

 

XV

 

NOTICES

 

All notices, requests, demands and other communications required or permitted to
be given hereunder shall be effected pursuant to Section 16.10, below, as
follows:

 

If to Great American:

 

With a copy to:

Mr. Thomas Hemingway

 

Keith A. Rosenbaum, Esq.

GREAT AMERICAN COFFEE COMPANY, INC.

 

SPECTRUM LAW GROUP, LLP

1900 Main Street

 

1900 Main Street

Suite 125

 

Suite 125

Irvine, California 92628

 

Irvine, California 92618

 

 

 

If to Parent or GACC:

 

 

Gary B. Wolff, P.C.

 

 

805 Third Avenue

 

 

Twenty First Floor

 

 

New York, New York 10022

 

 

 


XVI


 

ADDITIONAL PROVISIONS

 

16.1         Executed Counterparts.   This Agreement may be executed in any
number of original, fax, electronic, or copied counterparts, and all
counterparts shall be considered together as one agreement. A faxed, electronic,
or copied counterpart shall have the same force and effect as an original signed
counterpart. Each of the Parties hereby expressly forever waives any and all
rights to raise the use of a fax machine or E-Mail to deliver a signature, or
the fact that any signature or agreement or instrument was transmitted or
communicated through the use of a fax machine or E-Mail, as a defense to the
formation of a contract.

 

16.2         Successors and Assigns.   Except as expressly provided in this
Agreement, each and all of the covenants, terms, provisions, conditions and
agreements herein contained shall be binding upon and shall inure to the benefit
of the successors and assigns of the Parties hereto.

 

33

--------------------------------------------------------------------------------


 

16.3         Governing Law.   This Agreement shall be governed by the laws of
the State of California, without giving effect to any choice or conflict of law
provision or rule (whether of the State of California or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of California. If any court action is necessary to enforce the terms and
conditions of this Agreement, the Parties hereby agree that the Superior Court
of California, County of Orange, shall be the sole jurisdiction and venue for
the bringing of such action.

 

16.4         Additional Documentation.   The Parties hereto agree to execute,
acknowledge, and cause to be filed and recorded, if necessary, any and all
documents, amendments, notices, and certificates which may be necessary or
convenient under the laws of the State of California.

 

16.5         Attorney’s Fees.   If any legal action (including arbitration) is
necessary to enforce the terms and conditions of this Agreement, the prevailing
Party shall be entitled to costs and reasonable attorney’s fees.

 

16.6         Amendment.   This Agreement may be amended or modified only by a
writing signed by all Parties.

 

16.7         Remedies.

 

16.7.1.     Specific Performance.   The Parties hereby declare that it is
impossible to measure in money the damages which will result from a failure to
perform any of the obligations under this Agreement. Therefore, each Party
waives the claim or defense that an adequate remedy at law exists in any action
or proceeding brought to enforce the provisions hereof.

 

16.7.2.     Cumulative.   The remedies of the Parties under this Agreement are
cumulative and shall not exclude any other remedies to which any person may be
lawfully entitled.

 

16.8         Waiver.   No failure by any Party to insist on the strict
performance of any covenant, duty, agreement, or condition of this Agreement or
to exercise any right or remedy on a breach shall constitute a waiver of any
such breach or of any other covenant, duty, agreement, or condition. No course
of dealing between the Parties, nor any failure to exercise, nor any delay in
exercising, any right, power or privilege of either Party shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power, or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.

 

16.9         Assignability.   This Agreement is not assignable by either Party
without the expressed written consent of all Parties.

 

34

--------------------------------------------------------------------------------


 

16.10       Notices.   All notices, requests and demands hereunder shall be in
writing and delivered by hand, by facsimile transmission, by E-Mail, by mail, by
telegram, or by recognized commercial over-night delivery service (such as
Federal Express, UPS, or DHL), and shall be deemed given (a) if by hand
delivery, upon such delivery; (b) if by facsimile transmission, upon telephone
confirmation of receipt of same; (c) if by E-Mail, upon telephone confirmation
of receipt of same; (d) if by mail, forty-eight (48) hours after deposit in the
United States mail, first class, registered or certified mail, postage prepaid;
(e) if by telegram, upon telephone confirmation of receipt of same; or, (f) if
by recognized commercial over-night delivery service, upon such delivery.

 

16.11       Time.   All Parties agree that time is of the essence as to this
Agreement.

 

16.12       Disputes.

 

16.12.1.   Mediation.   All disputes, claims or controversies arising out of or
relating to this Agreement with more than Five Thousand Dollars ($5,000) in
controversy, including but not limited to any dispute, claim or controversy
arising out of or relating to this Agreement or the breach, termination,
enforcement, interpretation or validity thereof, including the determination of
the scope or applicability of this agreement to arbitrate, shall be initially
submitted to Judicial Arbitration and Mediation Services (“JAMS”) in Orange
County, California, or its successor, for mediation. Mediation shall be
commenced by providing to JAMS and the other Party a written request for
mediation, setting forth the subject of the dispute and the relief requested.
The Parties will cooperate with JAMS and with one another in selecting a
mediator from JAMS’ panel of neutral mediators, and in scheduling the mediation
proceedings. The Parties will participate in the mediation in good faith, and
they will share equally in its costs. All offers, promises, conduct and
statements, whether oral or written, made in the course of the mediation by any
of the Parties, their agents, employees, experts and attorneys, and by the
mediator or any JAMS employees, are confidential, privileged and inadmissible
for any purpose, including impeachment, in any arbitration or other proceeding
involving the Parties, provided that evidence that is otherwise admissible or
discoverable shall not be rendered inadmissible or non-discoverable as a result
of its use in the mediation. Either Party may initiate arbitration with respect
to the matters submitted to mediation by filing a written demand for arbitration
at any time following the initial mediation session or 45 days after the date of
filing the written request for mediation, whichever occurs first. The mediation
may continue after the commencement of arbitration if the Parties so desire.
Unless otherwise agreed by the Parties, the mediator shall be disqualified from
serving as arbitrator in the case. The provisions of this paragraph may be
enforced by any Court of competent jurisdiction, and the Party seeking
enforcement shall be entitled to an award of all costs, fees and expenses,
including attorney fees, to be paid by the Party against whom enforcement is
ordered.

 

16.12.2.   Arbitration.   If the matter is not resolved through mediation under
Section 16.12.1., above, then it shall be submitted to JAMS in Orange County,
California, or its successor, for final and binding arbitration before a sole
arbitrator. The arbitration shall be administered by JAMS pursuant to its
Comprehensive Arbitration Rules and

 

35

--------------------------------------------------------------------------------


 

Procedures if the amount in controversy exceeds $250,000, or pursuant to its
Streamlined Arbitration Rules and Procedures if the amount in controversy is
$250,000 or less. Judgment on the Award may be entered in any court having
jurisdiction.

 

16.12.3.   Small Claims.   All disputes, claims, or controversies arising out of
or relating to this Agreement with Five Thousand Dollars ($5,000) or less in
controversy shall be adjudicated in the Harbor Municipal Court District of the
Superior Court of California, County of Orange, according to California law.

 

16.12.4.   Waiver of Jury Trial and Related Rights.   By initialing the space
below, the Parties hereby agree to have all disputes, claims or controversies
arising out of or relating to this Agreement, which are not resolved by
mediation, decided by neutral binding arbitration as provided in this Agreement.
Each Party is giving up any rights it might possess to have those matters
litigated in a court or jury trial. By initialing in the space below, each Party
is giving up its judicial rights to discovery and appeal except to the extent
that they are specifically provided for under this Agreement. If either Party
refuses to submit to arbitration after agreeing to this provision, that Party
may be compelled to arbitrate under federal or state law. The foregoing has been
read and understood. Each Party agrees to submit all disputes, claims or
controversies arising out of or relating to this Agreement, that have not been
resolved by mediation, to binding arbitration in accordance with this Agreement.

 

16.13       Recitals.   The facts recited in Article II, above, are hereby
conclusively presumed to be true as between and affecting the Parties.

 

16.14       Consents, Approvals, and Discretion.   Except as herein expressly
provided to the contrary, whenever this Agreement requires consent or approval
to be given by a Party, or a Party must or may exercise discretion, the Parties
agree that such consent or approval shall not be unreasonably withheld,
conditioned, or delayed, and such discretion shall be reasonably exercised.
Except as otherwise provided herein, if no response to a consent or request for
approval is provided within ten (10) days from the receipt of the request, then
the consent or approval shall be presumed to have been given.

 

16.15       Best Efforts.   The Parties shall use and exercise their best
efforts, taking all reasonable, ordinary and necessary measures to ensure an
orderly and smooth relationship under this Agreement, and further agree to work
together and negotiate in good faith to resolve any differences or problems
which may arise in the future.

 

XVIII

 

EXECUTION

 

IN WITNESS WHEREOF, this AGREEMENT AND PLAN OF MERGER has been duly executed by
the Parties in Irvine, California, and shall be effective as of and on the
Effective Date set forth in Article I of this Agreement. Each of the undersigned
Parties hereby represents and warrants that it (i) has the requisite power and
authority to enter into and carry out the terms and conditions of this
Agreement, as well as all transactions contemplated hereunder; and, (ii) it is
duly authorized and empowered to execute and deliver this Agreement.

 

36

--------------------------------------------------------------------------------


 

SIGNATURES APPEAR ON NEXT PAGE

 

EXECUTION PAGE TO AGREEMENT AND PLAN OF MERGER

 

PARENT:

 

GACC:

 

 

 

DSE FISHMAN, INC.,

 

GACC ACQUISITION CORP., INC.,

a Nevada corporation

 

a California corporation

 

 

 

BY:

 

 

BY:

 

 

 

 

 

NAME:

 

 

NAME:

 

 

 

 

 

TITLE:

 

 

TITLE:

 

 

 

 

 

DATED:

 

 

DATED:

 

 

 

 

 

 

 

 

BY:

 

 

BY:

 

 

 

 

 

NAME:

 

 

NAME:

 

 

 

 

 

TITLE:

 

 

TITLE:

 

 

 

 

 

DATED:

 

 

DATED:

 

 

 

 

 

GREAT AMERICAN:

 

 

 

 

 

GREAT AMERICAN COFFEE COMPANY, INC.,

 

a California corporation

 

 

 

 

 

BY:

 

 

BY:

 

 

 

 

 

NAME:

 

 

NAME:

 

 

 

 

 

TITLE:

 

 

TITLE:

 

 

 

 

 

DATED:

 

 

DATED:

 

 

 

37

--------------------------------------------------------------------------------


 

INDEX OF EXHIBITS AND SCHEDULES

 

EXHIBITS

 

 

 

 

 

Exhibit 4.2.1.

 

Certificate of Merger

Exhibit 4.2.5.

 

Directors and Officers of Parent

 

 

 

SCHEDULES

 

 

 

 

 

Schedule 6.3

 

Parent Subsidiaries

Schedule 6.7

 

Parent Legal Proceedings

Schedule 6.9

 

Parent Capitalization

Schedule 6.11

 

Parent Employee Benefits

Schedule 6.13

 

Parent Leases and Similar Agreements

Schedule 6.14

 

Parent Material Agreements

Schedule 6.15

 

Parent Employment Agreements

Schedule 6.16

 

Parent Restrictive Covenants Agreements

Schedule 6.17

 

Parent Environmental Matters

Schedule 6.22

 

Parent Title to Assets

 

 

 

Schedule 7.3

 

Great American Subsidiaries

Schedule 7.9

 

Great American Capitalization

 

 

 

Schedule 8.3

 

GACC Capitalization

Schedule 8.6

 

GACC Legal Proceedings

Schedule 8.7

 

GACC Material Agreements

Schedule 8.8

 

Undisclosed Liabilities

 

38

--------------------------------------------------------------------------------


 

EXHIBIT 4.2.1.

 

CERTIFICATE OF MERGER

 

39

--------------------------------------------------------------------------------


 

EXHIBIT 4.2.5.

 

DIRECTORS AND OFFICERS OF PARENT

 

New Directors:

 

Tom Hemingway

 

Keith A. Rosenbaum

 

New Officers:

 

Chief Executive Officer:       Tom Hemingway

 

Chief Financial Officer:

 

Secretary:                              Keith A. Rosenbaum

 

40

--------------------------------------------------------------------------------


 

SCHEDULE 6.3

 

PARENT SUBSIDIARIES

 

41

--------------------------------------------------------------------------------


 

SCHEDULE 6.7

 

PARENT LEGAL PROCEEDINGS

 

42

--------------------------------------------------------------------------------


 

SCHEDULE 6.9

 

PARENT CAPITALIZATION

 

43

--------------------------------------------------------------------------------


 

SCHEDULE 6.11

 

PARENT EMPLOYEE BENEFITS

 

44

--------------------------------------------------------------------------------


 

SCHEDULE 6.13

 

PARENT LEASES AND SIMILAR AGREEMENTS

 

45

--------------------------------------------------------------------------------


 

SCHEDULE 6.14

 

PARENT MATERIAL AGREEMENTS

 

46

--------------------------------------------------------------------------------


 

SCHEDULE 6.15

 

PARENT EMPLOYMENT AGREEMENTS

 

47

--------------------------------------------------------------------------------


 

SCHEDULE 6.16

 

PARENT RESTRICTIVE COVENANTS AGREEMENTS

 

48

--------------------------------------------------------------------------------


 

SCHEDULE 6.17

 

PARENT ENVIRONMENTAL MATTERS

 

49

--------------------------------------------------------------------------------


 

SCHEDULE 6.22

 

PARENT TITLE TO ASSETS

 

50

--------------------------------------------------------------------------------


 

SCHEDULE 7.3

 

GREAT AMERICAN SUBSIDIARIES

 

None.

 

51

--------------------------------------------------------------------------------


 

SCHEDULE 7.9

 

GREAT AMERICAN CAPITALIZATION

 

None.

 

52

--------------------------------------------------------------------------------


 

SCHEDULE 8.3

 

GACC CAPITALIZATION

 

None.

 

53

--------------------------------------------------------------------------------


 

SCHEDULE 8.6

 

GACC LEGAL PROCEEDINGS

 

None.

 

54

--------------------------------------------------------------------------------


 

SCHEDULE 8.7

 

GACC MATERIAL AGREEMENTS

 

None.

 

55

--------------------------------------------------------------------------------


 

SCHEDULE 8.8

 

GACC UNDISCLOSED LIABILITIES

 

None.

 

56

--------------------------------------------------------------------------------